Title: Abigail Adams to Thomas Boylston Adams, 15 March 1787
From: Adams, Abigail
To: Adams, Thomas Boylston


        
          Dear Tommy
          London March 15th 1787
        
        I would not omit writing you, because you seem to think you have been agrieved. I do not recollect what I wrote you, but I have Some Idea, that it was an enumeration of the various accidents you had met with, and advising you to more care and attention in future. I had no occasion to chide you for want of application to your studies, because your uncles your Aunts & your Brothers had been witnesses for you, and all of them had Spoken well of you. it has indeed been a great and an abundant pleasure both to your Father & to me to hear the repeated & constant testimony of all our Friends with regard to the conduct of all our Sons, and I flatter myself that what ever else may be our lot & portion in Life, that of undutifull and vicious children will not be added to it.— Not only youth but maturer age is too often influenced by bad exampls, and it requires much reason much experience firmness & resolution to stem the torrent of fashion & to preserve the integrity which will bear the Scrutiny of our own Hearts. virtue like the stone of Sysiphus has a continual tendency to roll down Hill & requires to be forced up again by the never ceasing Efforts of succeeding moralists. if humane nature is thus infirm & liable to err as daily experience proves let every effort be made to acquire strength. nature has implanted in the humane mind nice sensibilities of moral rectitude and a natural love of excellence & given to it powers capable of infinate improvement and the state of things is so constituded that Labour well bestowed & properly directed always produces valuable Effects. the resolution you have taken of persueing such a conduct as shall redound to your own honour & that of your family is truly commendable. it is an old & just observation, that by aiming at perfection we may approach it much more nearly than if we sat down inactive through despair—
        
        you will do well to join the military company as soon as you are qualified. every citizen should learn the use of arms & by being thus qualified he will be less likely to be calld to the use of them. War cannot be ranked amongsts the liberal arts, and must ever be considerd as a scourge & a calamity, & should Humiliate the pride of man that he is thus capable of destroying his fellow creatures— I am glad to find you mending in your hand writing, during the vacancies you & your Brother Charles would do well to attend to that. it is of more importance than perhaps you are aware of, more for a Man than a Woman, but I have always to lament my own inattention in this matter. inclosed you will find a little matter which you will make a good use of. your sister sends her Love and will write you soon. I am my dear Son / most affectionately / Yours
        A A
      